commissioner tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jan-2 u i l xxxxxxxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxk ie t ep kr fr ts y legend taxpayer a ira x ira y amount b amount c amount amount e amount f amount g amount l xxxxxxxxxxxxxxxxxxxxxxxkk xxxxxxxaxxxxxxxxxxxxxxxxxkk xxxxxxxxxxxxxxxxxxxxxxxxkxk xk xxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxkxxxxkxkk xxxxxxxxxxxxxxxxxxxxxxxxkkxk xxxxxxxxxxxxxxxxxxxxxxxxkkk xxxxxxxxxxxxxxxxxxxxxxxxkkk xxxxxxxxxxxxxxxxxxxxxxxxxikk xxxxxxxxxxxxxxxxxxxxxkxxxxkxk amount o company h xxxxxxxxxxxxxxxxxxxxxxkxkxkx xxxxxxxxxxxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxxxxxxxxxkxkkx xxxxxxxxxxxxxxxxxxxaxxxkxxkk xxxxxxxxxxxxxxxxxxxxxxxxkkk individual m company j company k bank n bank p court l xxxxxxxxxxxxxxxxxxkxk xxxxxxxxxxxxxxxxxkkkk xxxxxxxxxxxxxxxxxxxxxk dear xxxxxxxxxxxx this letter is in response to your letter dated xxxxxxxxxxx as supplemented by several email correspondence submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request you assert that your failure to accomplish a rollover of amount f within the day period prescribed by sec_408 of the code was due to the fact that you were defrauded by company h j k and individual m and that bank n and bank p refused to open an ira for you after you had recovered a portion of the ira x funds taxpayer a age states that he and his wife were divorced in xxxxxxxxx taxpayer a represents that in xxxxxxxxxxx when he accepted employment overseas and left the country his x-spouse brought an action in court l for seizure of assets to protect and provide for the required alimony and child_support and got a part of his ira x funds totaling amount e seized taxpayer a states that in xxxxxxxxxxxxxx when he returned from overseas he learned about the seizure of his ira funds and in order to protect his assets he contacted individual m who provided him with a plan to roll over the remaining funds in his ira x account to another ira trust that would invest the funds in foreign entities in which taxpayer a could self direct the investments accordingly taxpayer a established his new ira y with company h and transferred amount b from his ira x to ira y taxpayer also invested an additional_amount amount c a non-ira account with company h amount b and amount c total amount g taxpayer a further states that as part of taxpayer's investment plan company h was to invest the ira funds through company j in company k where taxpayer a would have the ability to direct the investment of the funds in e-trade accounts through them accordingly taxpayer a subscribed to big_number shares of company k for a price of amount g these funds were transferred to company j via company h taxpayer a states that it was not until xxxxxxxxx that he realized that company h and companies j and k were tied to individual m and that he had been defrauded taxpayer a had previously received funds totaling amount which was reported and taxed on taxpayer's xxxxxxxx and xxxxxxxxxx form sec_1040 prior to his discovery of the fraud thus leaving a balance of amount l of ira funds invested in company k taxpayer a states that at this point he tried to withdraw his remaining funds and his personal efforts resulted in a total recovery_of amount f in xxxxxxxxxxx which represented a recovery_of both ira and non- ira funds taxpayer a states that after he recovered amount f he deposited it with bank n as a matter of convenience taxpayer a further states that on xxxxxxxxxxxxxx he transferred amount from bank n to bank p taxpayer a asserts that he tried to open an ira account with bank n and bank p but the banks refused to establish an ira for him because he did not have any documentation that amount f had come from another ira based upon the foregoing facts and representations taxpayer a requests that the service waive the day rollover requirement with respect to the recovery_of amount f from ira y sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable contro of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount f was due to the fact that he was defrauded by individual m and company h j and k and when he recovered amount f he attempted to open an ira account with bank n and bank p but they refused to open an ira because taxpayer a did not have documentation of the source of the funds from another ira however since amount f represents a recovery_of both ira and non-ira funds taxpayer will only be permitted to rollover the pro_rata portion of amount f applicable to ira x funds thus taxpayer a will be permitted to rollover amount o amount f times amount l divided by the sum of amount l and amount c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount o taxpayer a is granted a period not to exceed days as measured from the date_of_issuance of this ruling letter to contribute amount o into another rollover ira set up and maintained in the name of taxpayer a provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount o will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that re quested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concernin g this ruling please contact xxxxxxxxxx xxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxx sincerely yours enclosures deleted copy of letter_ruling notice flac employee_plans technical group han fager
